UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4521


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD SCOTT SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00383-JAB-1)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., Winston-Salem, North Carolina, for
Appellant.   Timothy Nicholas Matkins, Special Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Scott Smith pled guilty, pursuant to a plea

agreement, to armed robbery involving a controlled substance, in

violation of 18 U.S.C. § 2118(a), (c)(1) (2012), and brandishing

a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii) (2012).                  The district court sentenced Smith

to a total sentence of 114 months’ imprisonment, reflecting a

thirty-month term on the robbery count, which was the bottom of

the advisory Guidelines range, and a consecutive eighty-four-

month   term       on   the       firearm      count,          which   was   the    statutory

mandatory minimum sentence.                Smith timely appealed.

              Counsel       has     filed      a       brief    pursuant     to    Anders    v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious grounds for appeal, but questioning whether Smith’s

sentence is reasonable.                 Smith was advised of his right to file

a pro se supplemental brief, but he did not file one.                                 Finding

no error, we affirm.

              We    review        the    district         court’s      sentence,     “whether

inside, just outside, or significantly outside the Guidelines

range[,]      .     .   .     under        a       deferential         abuse-of-discretion

standard.”         Gall v. United States, 552 U.S. 38, 41 (2007).                           This

standard      of    review     involves        two      steps;     under     the    first,    we

examine    the      sentence       for    significant            procedural       errors,    and

under   the    second,        we    review     the       substance      of   the    sentence.

                                                   2
United      States    v.    Pauley,    511 F.3d 468,    473       (4th    Cir.    2007)

(analyzing Gall, 552 U.S. at 50-51).                              Significant procedural

errors include “failing to calculate (or improperly calculating)

the    Guidelines        range,     treating        the     Guidelines         as    mandatory,

failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors,

selecting      a     sentence      based     on      clearly       erroneous         facts,     or

failing to adequately explain the chosen sentence—including an

explanation        for      any    deviation        from     the       Guidelines       range.”

Gall, 552 U.S. at 51.

              If there are no significant procedural errors, we then

consider      the      substantive         reasonableness               of     the    sentence,

“tak[ing] into account the totality of the circumstances.”                                     Id.

If    the   sentence        is    within   or       below    the       properly      calculated

Guidelines range, this Court applies a presumption on appeal

that the sentence is substantively reasonable.                               United States v.

Weon, 722 F.3d 583, 590 (4th Cir. 2013).                           Such a presumption is

rebutted      only    if     the    defendant        shows    “that          the    sentence    is

unreasonable         when    measured      against          the    §     3553(a)      factors.”

United      States    v.    Montes-Pineda,           445 F.3d 375,    379    (4th    Cir.

2006) (internal quotation marks omitted).                          We have reviewed the

record and conclude that Smith’s sentence is both procedurally

and substantively reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                                3
We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Smith, in writing, of the right to

petition    the   Supreme       Court    of       the   United   States    for    further

review.     If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Smith.           We dispense with oral argument because the

facts   and    legal     contentions      are       adequately        presented    in    the

materials      before    this    court    and       argument     would    not     aid    the

decisional process.



                                                                                  AFFIRMED




                                              4